 



Exhibit 10.53

      Please quote our reference when replying
Our Ref: JTC(L) 3729/199/VG/mh   (JTC CORPORATION LOGO) [a33657a3365705.gif]    
 

26 September 2006

         
TRIO-TECH INTERNATIONAL PTE LTD
  JTC Corporation    
BLK 1008 TOA PAYOH NORTH
  The JTC Summit    
#03-09
  8 Jurong Town Hall Road    
SINGAPORE 318996
  Singapore 609434      
 
  contact    
 
  centre hotline   1800 568 7000  
Attention: LEE SOON SIEW KUAN
  main line   (65) 6560 0056  
 
  facsimile   (65) 6565 5301  
 
  website   www.jtc.gov.sg

BY LOCAL URGENT MAIL
Dear Sirs,
RENEWAL OFFER OF TENANCY FOR FLATTED FACTORY KNOWN AS PRIVATE LOT A4551H AT 1004
TOA PAYOH NORTH #03-16 Singapore 318995

1   We are pleased to offer a tenancy of the Premises subject to the covenants,
terms and conditions in the annexed Memorandum of Tenancy No. 27.09 (“the MT”)
and in this letter (collectively called “the Offer”).   2.1   The Premises      
Private Lot A4551H also known as Unit #03-16 (“the Premises”) at BLK 1004 TOA
PAYOH NORTH #03-16 SINGAPORE 318995 (“the Building”) as delineated and edged in
red on the plan attached to the Offer.   2.2   Term of Tenancy     3 years,
0 months, 0 days (“the Term”) with effect from 1 October 2006 (“the Commencement
Date”).   2.3   Tenancy

  (a)   Your due acceptance of the Offer in accordance with Clause 3 of this
letter shall, together with the Offer, constitute a binding tenancy agreement
(“the Tenancy”).     (b)   In the event of any inconsistency or conflict between
any covenant, term or condition of this letter and the MT, the relevant
covenant, term or condition in this letter shall prevail.

(LOGO) [a33657a3365712.gif]  (LOGO) [a33657a3365706.gif]  (LOGO)
[a33657a3365707.gif]  (LOGO) [a33657a3365708.gif]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

2.4   Area       Approximately 90.7 square metres (“the Area”).   2.5   Building
Rent (Discounted)

  (a)   Building Rent of $9.95 per square metre per month on the Area less
discount of $0.50 per square metre per month, in the event that the said
aggregate floor area occupied is at any time reduced to below 5,000 square
metres (when the discount $0.50 per square metre per month shall be totally
withdrawn) with effect from the date of reduction in the said aggregate floor
area; and     (b)   Rent Payable of $9.45 per square metre per month on the
Area, for so long as you shall occupy by way of tenancy an aggregate floor area
of 5,000 square metres in the Building or in the various flatted factories
belonging to us.         (“Building Rent”) to be paid without demand and in
advance without deduction on the 1st day of each month of the year (i.e. 1st of
January, February, March, etc.). After your first payment is made in accordance
with Clause 3 of this letter and the attached Payment Table, the next payment
shall be made on 1 November 2006.

2.6   Service Charge       $2.25 per square metre per month (“Service Charge‘”)
on the Area, as charges for services rendered by us, payable by way of
additional and further rent without demand on the same date and in the same
manner as the Building Rent, subject to our revision from time to time.   2.7  
Security Deposit/Banker’s Guarantee       For Building Rent — (Discounted))    
  Ordinarily we would require a tenant to lodge with us a security deposit
equivalent to three (3) months’ Building Rent1 and Service Charge. However, as
an off-budget measure and as payment by GIRO has been made a condition with
which you must comply under clause 3 of this letter, you shall, at the time of
your acceptance of the Offer, place with us a deposit equivalent to one
(1) month’s Building Rent (at the discounted rate) and Service Charge (“Security
Deposit”) as security against any breach of the covenants, terms and conditions
in the Tenancy, as follows:

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
Guarantee in the form attached (effective from 1 October 2006 to 31
December 2009), or

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

      such other form of security as we may in our absolute discretion permit or
accept.     (b)   The Security Deposit shall be maintained at the same sum
throughout the Term and shall be repayable to you without interest, or returned
to you for cancellation, after the termination of the Term (by expiry or
otherwise) or expiry of the Banker’s Guarantee, as the case may be, subject to
appropriate deductions or payment to us for damages or other sums due under the
Tenancy.     (c)   If the Building Rent1 at the discounted rate is increased to
the normal rate, or Service Charge is increased, or any deductions are made from
the Security Deposit, you shall immediately pay the amount of such increase or
make good the deductions so that the Security Deposit shall at all times be
equal to one (1) month’s Building Rent1 (at the normal or discounted rate, as
the case may be) and Service Charge.     (d)   if at any time during the Term,
your GIRO payment is discontinued, then you shall place with us, within two (2)
weeks of the date of discontinuance of your GIRO payment, the additional sum
equivalent to two (2) months’ Building Rent and Service Charge, so that the
Security Deposit shall at all times be equal to three (3) months’ Building Rent
(at the normal or discounted rate, as the case may be) and Service Charge for
the remaining period of the Term.     (e)   If at any time during the Term the
off-budget measure is withdrawn you shall, if required in writing by us, also
pay to us the additional sum equivalent to two (2) months’ Building Rent and
Service Charge, so that the Security Deposit shall at all times be equal to
three (3) months’ Building Rent (at the normal or discounted rate, as the case
may be) and Service Charge for the remaining period of the Term.

2.8   Mode of Payment

  (a)   Your first payment to be made with your letter of acceptance in
accordance with Clause 3 of this letter and the attached Payment Table shall be
by non-cash mode (eg, Cashier’s Order, cheque).     (b)   Thereafter during the
Term, you shall pay Building Rent, Service Charge and GST at prevailing rate by
Interbank GIRO or any other mode to be determined by us.     (c)   You have an
existing account with us from which we shall deduct the aforesaid payments.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
  (d)   However pending finalisation for the GIRO arrangement, you shall pay
Building Rent1, Service Charge and GST at prevailing rate as they fall due by
cheque or Cashier’s Order.

2.9   Authorised Use       You shall use the Premises for the purpose of IC
TESTING, SERVICES AND PACKING FOR SEMI-CONDUCTORS INDUSTRY only and for no other
purpose whatsoever (“the Authorised Use”).   2.10   Loading Capacity

  (a)   Normal (Ground & Non-ground) Floor Premises:         You shall comply
and ensure compliance with the following restrictions:

  (a1)   maximum loading capacity of the goods lifts in the Building; and    
(a2)   maximum floor loading capacity of 15 kiloNewtons per square metre of the
Premises on the 3rd storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.

  (b)   You shall therefore, subject to our prior written consent, provide at
your own cost suitable and proper foundation for all machinery, equipment and
installation at the Premises.

2.11   Reinstatement of Premises       You shall reinstate the Premises in
accordance with clauses 2.15 and 2.22 of the MIT. The required reinstatement
works shall be conveyed to you after an inspection of the Premises.   2.12  
Option for Renewal of Tenancy

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy.     (b)   We may grant you a
further term of tenancy of the Premises subject to the following:     (b1)  
there shall be no breach of your obligations at the time you make your request
for a further term, and at the expiry of the Term;     (b2)   the duration of
the further term shall be mutually agreed upon;     (b3)   the rent payable
shall be at a revised rate to be determined by us having regard to the market
rent of the Premises at the time of granting the further term. Our determination
of the Building Rent shall be final and conclusive; and

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  (b4)   the tenancy for the further term shall be upon the same covenants,
terms and conditions except for the duration. Building Rent, security deposit
(which shall be equivalent to three (3) month’s Building Rent and Service Charge
instead of one (1) month), and excluding a covenant for renewal of tenancy.

3   Mode of Due Acceptance

  (a)   The Offer shall lapse if we do not receive the following by 10 October
2006 :

  (a1)   Duly signed letter of acceptance (in duplicate) of the Offer, in the
form set out in the Letter of Acceptance attached.         (Please date as
required in your letter of acceptance)     (a2)   Payment of the sum set out in
the Payment Table attached.

4   You may submit your acceptance and payment by post or if you wish to make a
submission personally, you may do so at our Contact Centre at The JTC Summit at
8 Jurong Town Hall Road. Please bring a copy of this letter when making your
submission.   5   Please note that payments made prior to your giving us the
other items listed above may be cleared by and credited by us upon receipt.
However, if those other items are not forthcoming from you within the time
stipulated herein, the Offer shall lapse and there shall be no contract between
you and us arising hereunder. Any payments received shall then be refunded to
you without interest and you shall have no claim of whatsoever nature against
us.   6   Variation to the Tenancy       Any variation, modification, amendment,
deletion, addition or otherwise of the Offer shall not be enforceable unless
agreed by both parties and reduced in writing by us. No terms or representation
or otherwise, whether expressed or implied, shall form part of the Offer other
than what is contained herein.   7   Car-Parking Scheme       The car park for
Block 1004 Toa Payoh North is currently managed by P-Parking International Pte
Ltd and you will have to observe and be bound by all the rules and regulations
governing the use and operation of the car park. You are requested to contact:

Mr Johnson Tan
736B Geylang Road,
Singapore 389647
Tel: 67494119

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

    on your use of the carpark.   8   Exclusion of the Contracts (Right of Third
Parties) Act     A person who is not a party to this Offer shall have no right
under the Contracts (Rights of Third Parties) Act (as may be amended or revised
from time to time) to enforce any of the covenants, terms or conditions of this
Offer.   9   Jurisdiction & Governing Law       This Offer shall be interpreted
in accordance with the laws of Singapore and any legal proceedings, actions or
claims arising from or in connection with the Offer shall be commenced in and
heard before the courts of Singapore and you agree to irrevocably submit
yourself to the exclusive jurisdiction of the courts of Singapore.   10   Please
also note that our granting of your request/application herein does not at any
time prejudice or waive any of our rights or remedies for breaches of your
obligations to us. Any waiver by us, to be effective, must be clearly and
specifically stated in writing. In addition, no failure or delay on the part of
JTC to exercise any right or remedy under this Offer shall be construed or
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy preclude the further exercise of such right or remedy.   11   To
guide and assist you, we enclose a Schedule of Statutory Controls for Flatted
Factory Occupants.

Yours faithfully
-s- Ms Vivien Goh [a33657a3365711.gif]
Ms Vivien Goh
Assistant Manager (Lease Management)
Flatted Factory & Business Park Department
Customer Services Group
DID : 68833731
FAX : 68855936
Email : gohfsv@jtc.gov.sg

     
ENCS:
  [Payment Table Specimen BG
 
  Plan Specimen Acceptance Form MT No. 27.09

 
  Schedule of Statutory Controls (SC3)]
bcc
   

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
Annex A
OFFER OF TENANCY FOR OFFER OF TENANCY FOR PREMISES AT BLK 1004 TOA PAYOH NORTH
#03-16 SINGAPORE 318995

                              Amount           GST
A4551H: Building Rent at $9.95 per sqm per month on 90.7 sqm for period 1
October 2006 to 31 October 2006
  $ 902.47                    
Less: Bulk discount of 5%, at $0.50 psm per month for period 1 October 2006 to
31 October 2006
  $ 45.35                    
 
  $ 857.12                    
Service charge at $2.25 per sqm per month on 90.7 sqm for period 1 October 2006
to 31 October 2006
  $ 204.08     $ 1,061.20     $ 53.06    
Less: Amount to be deducted through GIRO
              $ 1,114.26      
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 3,183.60                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge
(Off-budget Measure)
  $ 2,122.40     $ 1,061.20            
Stamp Duty for Letter of Acceptance (in duplicate)
Note : If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
          $ 102.00            
Total Payable (inclusive of GST at prevailing rate)
          $ 1,163.20          

Alternatively, please let us have your cheque for $102.00 and a Banker’s
Guarantee for $1,061.20.
Please note that your first month’s rent of $1,114.26 will be deducted through
your Giro Account in October 2006.

 